120 Mich. App. 361 (1982)
327 N.W.2d 479
PEOPLE
v.
THOMPSON
Docket No. 59003.
Michigan Court of Appeals.
Decided October 7, 1982.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, David S. Sawyer, Prosecuting Attorney, Carol S. Irons, Chief Appellate Attorney, and Timothy K. McMorrow, Assistant Prosecuting Attorney, for the people.
George S. Buth, for defendant on appeal.
*362 Before: M.J. KELLY, P.J., and R.M. MAHER and R.L. TAHVONEN,[*] JJ.
PER CURIAM.
On April 23, 1981, defendant Victor Thompson pled guilty to the offense of armed robbery, MCL 750.529; MSA 28.797. He was sentenced to a term of between 5 and 15 years imprisonment on May 26, 1981. Defendant appeals as of right, claiming that the trial court failed to comply with GCR 1963, 785.7(1)(d) when it failed to inform him of the mandatory minimum sentence.
GCR 1963, 785.7(1)(d) requires that a trial judge inform a defendent of the mandatory minimum prison sentence when accepting a guilty plea. Here, the trial judge informed defendant of the maximum sentence and of the non-probationable nature of the offense of armed robbery, but did not inform him of any minimum sentence.
Whether armed robbery has a mandatory minimum sentence is a question which has divided various panels of this Court. However, we are of the opinion that MCL 750.529; MSA 28.797, providing for imprisonment for "any term of years", imposes a mandatory minimum sentence of a year and a day. See People v West, 113 Mich. App. 1; 317 NW2d 261 (1982). Accordingly, we reverse defendant's conviction.
Reversed.
R.M. MAHER, J., concurs in the result only.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.